UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 August 11, 2015 Commission File Number: 001-32482 SILVER WHEATON CORP. (Exact name of registrant as specified in its charter) Suite 3150, 666 Burrard Street Vancouver, British Columbia V6C 2X8 (604) 684-9648 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FForm 40-Fþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index to this Form 6-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SILVER WHEATON CORP. August 11, 2015 By: /s/ Curt Bernardi Name: Curt Bernardi Title: Senior Vice President, Legal and Corporate Secretary -2- EXHIBIT INDEX News Release dated August 11, 2015 -3-
